Citation Nr: 0924132	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-35 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new material evidence has been received to reopen 
a claim of entitlement to service connection for a duodenal 
ulcer.  

2.  Entitlement to service connection for a duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The appellant served on active duty from March 1951 to March 
1954.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

The issue of entitlement to service connection for a duodenal 
ulcer is being remanded and is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for a duodenal ulcer was denied in an 
August 1954 rating decision.  The appellant did not appeal 
and that decision is final.

2.  The evidence added to the record since the August 1954 
rating decision pertaining to a duodenal ulcer relates to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

The August 1954 rating decision, which denied entitlement to 
service connection for a duodenal ulcer is final.  Evidence 
submitted since that decision is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105, 7108 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.156(a), 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In this case, the Board is reopening the claims.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a). The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the agency or original jurisdiction (AOJ) has disallowed 
a claim, it may not thereafter be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  
If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed except 
as may be provided by regulations not inconsistent with this 
title.  38 U.S.C.A. § 7105.  See 38 C.F.R. §§ 20.200, 20.201, 
20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The issue of entitlement to service connection for a duodenal 
ulcer was previously addressed and denied by the AOJ in 
August 1954.  At the time of the prior decision, the record 
included the service treatment records, statements from the 
appellant, and post service medical records.  The evidence 
was reviewed and service connection for a duodenal ulcer was 
denied.  38 U.S.C.A. § 7105.  That decision is final.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, however, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in August 1954, there was 
no objective evidence of a chronic disability manifested by a 
duodenal ulcer.  The Board notes that the March 1954 
separation examination report reflects complaints of daily 
epigastric pain, and that a gastrointestinal series in 
October 1953 revealed an ulcer in the base of the duodenal 
cap measuring about 7mm in diameter, with episodes of 
abdominal stress in December 1953 and January 1954.  No ulcer 
was visualized on gastrointestinal series in January 1954, 
and examination was noted to be essentially negative, and the 
abdomen and viscera were normal.  

Since that determination, the appellant has applied to reopen 
his claim of entitlement to service connection for a duodenal 
ulcer.  The evidence submitted since the prior final denial 
in August 1954 is new and material.  Private records, 
received in August 2006, note stomach ulcers and an actively 
bleeding duodenal ulcer in October 2003, and a January 2007 
record notes possible ulcer recurrence, acid peptic disease 
and gastric bleeding.  The evidence cures one of the 
evidentiary defects, is relevant and probative and relates to 
an unsubstantiated fact necessary to establish the claim.  
Thus, the evidence is new and material.  The evidence 
submitted since the prior final denial is new and material 
and the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service 
connection for a duodenal ulcer is granted.  


REMAND

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant asserts that he has a duodenal ulcer related to 
service.  The Board finds that further development is 
necessary in order to make a determination in this case.  

In that regard, the March 1954 separation examination report 
reflects the appellant's complaints of daily epigastric pain 
and that a gastrointestinal series in October 1953 had 
revealed an ulcer in the base of the duodenal cap measuring 
about 7mm in diameter.  It was noted that in December 1953 he 
was relatively asymptomatic except for 2-3 episodes of 
abdominal distress, that in January 1954 he had had only 1-2 
minor episodes since December and that no ulcer was 
visualized on gastrointestinal series.  The separation report 
notes that physical examination was essentially negative, and 
the abdomen and viscera were normal.  

Private records, received in August 2006, note stomach ulcers 
and an actively bleeding duodenal ulcer in October 2003.  
Esophagogastroduodenoscopy showed an actively bleeding 
duodenal ulcer which was treated with epinephrine and 
coagulation.  

The December 2006 VA examination report reflects a history of 
treatment for a duodenal ulcer during service in 1951 with 
exacerbation of symptoms in 2003 and subsequent scope and 
cautery.  Complaints of cramps and stomach pain throughout 
the years and mild lower abdominal tenderness were noted.  

An upper gastrointestinal series in July 2004 was noted to 
show no evidence of ulcer and H Pylori in December 2006 was 
noted to be indicative of increased risk for gastric ulcer 
development, not that a current ulcer was present.  In 
addition, the examiner opined that any possible ulcer would 
have been eliminated in 2003.  

Private records, dated in January 2007, note possible ulcer 
recurrence, acid peptic disease and gastric bleeding.  The 
Board finds that further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the appellant 
for a VA gastroenterology examination to 
determine the nature and etiology of any 
identified gastrointestinal symptoms, and 
particularly any ulcer.  The claims file 
should be made available for review in 
conjunction with the examination and all 
necessary tests should be accomplished.  
The examiner should respond to the 
following: Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent) or less likely 
than not (i.e., probability less than 50 
percent) that any identified 
gastrointestinal symptoms, to include 
ulcer, are related to the in-service 
manifestations, or otherwise related to 
service.  A complete rationale should 
accompany all opinions provided.  

2.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


